United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________
Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1461
Issued: February 7, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 19, 2017 appellant, through counsel, filed a timely appeal from a January 23,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP) under File No.
xxxxxx438. The Clerk of the Appellate Boards assigned Docket No. 17-1461.
On October 24, 2013 appellant, then a 50-year-old postal automation clerk, filed a notice
of recurrence (Form CA-2a) alleging that, on September 29, 2013, she sustained a recurrence of
disability of previously accepted left shoulder and cervical strains sustained on August 23, 2007.2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under File No. xxxxxx366, OWCP accepted that, on August 23, 2007, appellant sustained left shoulder and
cervical strains when she lifted a tray of mail onto a postal container at work. She stopped work that day and OWCP
paid compensation benefits. Appellant resumed full-duty work in May 2010 and continued to receive medical
treatment for the accepted conditions.

By development letter dated December 31, 2013, OWCP informed appellant that it had
administratively converted her recurrence claim under File No. xxxxxx366 into a new
occupational disease claim, assigned File No. xxxxxx438. It requested that she respond to an
attached development questionnaire in order to substantiate the factual element of her claim and
submit additional medical evidence to establish a diagnosed condition causally related to her
employment. OWCP afforded appellant 30 days to submit the necessary evidence.
Appellant, through counsel, replied that the employment-related activities that led to her
medical conditions consisted of repetitive grasping, pushing, pulling, and lifting for
approximately 22 years. She noted that OWCP had previously accepted neck and shoulder
injuries sustained in the performance of duty on August 23, 2007, and that the evidence of record
substantiated that factors of her federal employment caused her debilitating conditions.
Appellant also submitted additional medical evidence.
In its February 11, 2014 decision, OWCP accepted appellant’s described repetitive
automation clerk duties as factual but denied the claim because the medical evidence of record
failed to establish a diagnosed condition causally related to the accepted employment factors. It
determined that the medical evidence of record failed to provide medical rationale explaining
how her employment contributed to or aggravated her cervical and left shoulder conditions.
Appellant, through counsel, requested reconsideration and submitted additional medical
evidence. By decision dated March 30, 2015, OWCP denied modification. Appellant appealed
to the Board and, by order dated October 4, 2016, the Board set aside the March 30, 2015 OWCP
decision.3 The Board found that OWCP failed to administratively combine File Nos. xxxxxx438
with File No. xxxxxx366, to determine whether appellant either sustained a recurrence of
disability causally related to the August 23, 2007 employment injury or a new occupational
disease injury. Accordingly, the Board remanded the case for further proceedings.
Upon return of the case record, OWCP administratively combined Files Nos. xxxxxx438
and xxxxxx366, with the latter serving as the master file. It conducted further development of
the record and, by decision dated January 23, 2017, denied appellant’s claim for a recurrence
commencing September 29, 2013. OWCP found, “The evidence of record does not establish the
basis for your recurrence because you failed to substantiate the factual elements of your claim
relating to a spontaneous change in the medical condition which resulted from a previous injury
or occupational illness without an intervening injury or new exposure to factors causing the
original illness….” It further found that appellant had not established “that you are
disabled/further disabled due to a material change/worsening of your accepted work-related
conditions.” OWCP explained that, after the case was remanded and the files were doubled,
“you indicated that you are filing a new injury [of September 29, 2013] and not a recurrence.” It
went on to note that on December 17, 2013 it had denied appellant’s occupational disease claim
under File No. xxxxxx768; that under “denied file number xxxxxx438” appellant had filed a
notice of recurrence commencing May 2, 2014, to which it assigned File No. xxxxxx131;4 that it
3

Order Remanding Case, Docket No. 15-1806 (issued October 4, 2016).

Appellant claimed that the recurrence was related to an “original injury” of September 29, 2013. The Board
notes that, although the notice of recurrence references Master File No. xxxxxx366, the record as transmitted to this
Board does not demonstrate that OWCP has combined File No. xxxxxx131 with File No. xxxxxx366.
4

2

denied this latter claim as appellant’s submitted medical evidence did not establish a diagnosed
medical condition causally related to the accepted employment factors; and that it had previously
denied her September 29, 2013 traumatic injury claim under File No. xxxxxx438 as the medical
evidence did not establish that her disability was causally related to the “claimed events or work
factors of September 29, 2013.”
The Board, having duly considered the matter, concludes that this case is not in posture
for decision as the basis for OWCP’s decision is unclear.
A recurrence of disability is defined as an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.5 To determine whether a federal employee has sustained a
traumatic injury in the performance of duty, it must first be determined whether fact of injury has
been established.6 First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place, and in the manner alleged.7
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
Appellant filed a notice of recurrence of commencing September 29, 2013, causally
related to an August 23, 2007 employment injury that OWCP had accepted for left shoulder and
cervical strains under File No. xxxxxx438. However, it had previously converted the recurrence
claim to a new traumatic injury occurring on September 29, 2013, which it denied under OWCP
File No. xxxxxx131. Although when denying appellant’s claim on January 13, 2017 OWCP
found that appellant had not established “the factual elements” of her claim “relating to a
spontaneous change in the medical condition which resulted from a previous injury or
occupational illness without an intervening injury or new exposure to factors causing the original
illness,” which defines a recurrence, it also found that appellant was claiming a new traumatic
injury.
In deciding matters pertaining to a given claimant’s entitlement to compensation benefits,
OWCP is required by statute and regulation to make findings of fact.9 The Federal (FECA)
Procedure Manual further specifies that a final decision of OWCP “should be clear and detailed
so that the reader understands the reason for the disallowance of the benefit and the evidence

5

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

6

See A.C., Docket No. 18-0683 (issued November 6, 2018); Elaine Pendleton, 40 ECAB 1143 (1989).

7

See id.

8

See A.C., id.; C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008).

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
9

3

necessary to overcome the defect of the claim.”10 These requirements are supported by Board
precedent.11
Given the above-described precedent, the Board finds that OWCP’s January 23, 2017
decision does not contain adequate factual findings and/or recitation of the reason(s) for the
denial of appellant’s claim and which claim it was referring to, i.e., recurrence or a new
traumatic injury. This lack of specificity would prevent appellant from understanding the reason
for the disallowance of the claim and the evidence necessary to overcome the defect of the
claim.12 For these reasons, the case must be remanded to OWCP for further development.
Upon remand, OWCP shall issue a de novo decision specifically identifying which claim
it is denying, recurrence or a new traumatic injury, which contains findings of fact and a
statement of reasons supportive of its conclusion. Accordingly,
IT IS HEREBY ORDERED THAT the January 23, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: February 7, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
11

See R.P., Docket No. 18-1128 (issued December 17, 2018); James D. Boller, Jr., 12 ECAB 45, 46 (1961).

12

See supra note 9.

4

